PER CURIAM:
The Appellant seeks to appeal the district court’s order denying a motion to dismiss a search warrant, and seeking return of evidence seized during the search. This court may exercise jurisdiction only over final orders, 28 U.S.C. § 1291 (2000), and certain interlocutory and collateral orders, 28 U.S.C. § 1292 (2000); Fed. R.Civ.P. 54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 69 S.Ct. 1221, 93 L.Ed. 1528 (1949). The order the Appellant seeks to appeal is neither a final order nor an appealable interlocutory or collateral order. See DiBella v. United States, 369 U.S. 121, 131-32, 82 S.Ct. 654, 7 L.Ed.2d 614 (1962); United States v. Reg’l Consulting Servs. for Econ. and Cmty. Dev., Inc., 766 F.2d 870, 874-75 (4th Cir. 1985). Accordingly, we dismiss the appeal for lack of jurisdiction. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED.